DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 09/24/2021.
Claims 1, 3, 8, 10, 15, and 17 are amended.
Claims 4- 6, 11-13, and 18-20 are cancelled.
Claims 1-3, 7-10, and 14-17 are pending.
Claims 1-3, 7-10, and 14-17 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. 
112
Regarding claims 15-17, the scope of the system claim is the one or more computers and memory. It is unclear and unsupported how the computer is performing the functions of a device that is not part of the system. The structure of the system claim is claimed to have one or more computers and then recites the functions of a member node. The claim recites a single member node performing functions in the system, but the described member node is not a collection of computers and multiple memory devices. Additionally, the disclosure provide support for multiple computers performing the functions of a single member node. And the single member node is not a recited part of the system but its functions are claimed.  The claim broader than the specification. 
103
Applicant argues “applicant could find no disclosure or suggestion, however, that such rules are part of a smart contract configured to perform merchandise tracing logic, much less that the rules are invoked after Chow's comparison of original document hash value and the unverified document hash value.” Examiner disagrees.
Chow teaches “the generated and stored rules engine may identify or more rules that regulate a distribution of the tracked assets…”
Chow discloses and upon invoking the smart contract, outputting, by the member node device of the blockchain, a prompt message to the client device of the common 
Claim Interpretation- According to the specification (¶ 53, 88), “the operator can pre- develop the smart contract associated with the merchandise tracing service, and state merchandise tracing logic that needs to be triggered in the smart contract… an operation portal for initiating merchandise tracing can be provided for the common consumer at the client, and the common consumer can trigger the member node device by using the operation portal to automatically generate the transaction used to invoke the smart contract based on the collected merchandise appearance data or the found merchandise record.” For purpose of claim interpretation, it will be understood that the member node generates the transaction that invokes the smart contract, the member node does not invoke the smart contract.
Chow states - One or more computing components of system 140 may generate a rules engine and a list of triggering events, which may be stored within a portion of data repository 144 (e.g., in step 404). For example, the generated and stored rules engine may identify or more rules that regulate a distribution of the tracked assets… For example, system 140 may establish a loss of a private key by user 110 as a “triggering event” that would cause system 140 to perform operations that generate a new pair of public and private keys for user 110 in response to a verification of particular authentication credentials. System 140 may deem a documented theft of a portion of the tracked assets a “triggering event” that would cause system 140 to perform operations to recover the stolen portion of the tracked assets and generate a new pair of public and private keys for user 110… may perform operations that authenticate user 110's identity and that regenerate a pair of private and public keys for user 110, which system 140 may transmit to user 110 through any of the secure non-accessible processes outlined above (e.g., in steps 412, 414, and 416). Upon receipt of the newly generated private key, user 110 may access the hybrid distributed ledger (e.g., through the smartphone) and confirm the document transaction to recover the document. (column 17, line 17-67, column 20, line 1-42)


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites “one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations  of a member node device of a blockchain comprising:…” According to the disclosure (¶ 42, 80, 88),  “ the smart device can be configured to access the blockchain as a member node device… , the member node device can further collect the appearance data of the target merchandise… an operation portal for initiating merchandise tracing can be provided for the common consumer at the client, and the common consumer can trigger the member node device by using the operation portal to automatically generate the transaction used to invoke the smart contract based on the collected merchandise appearance data or the found merchandise record.” The structure of the claim is claimed to have one or more computers and then recites the functions of a member node. The claim recites a single member node performing functions in the system, the described member node is not a collection of computers and multiple memory devices nor does the disclosure provide support for multiple computers performing the functions of a single member node. The disclosure does not provide support for the one or more computers performing the functions of the member node that is not a claimed part of the system. The claim broader than the specification. Dependent claims 16 and 17 are rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations of a member node device of a blockchain comprising:…” The scope of the claim is unclear as the claims recite a single member node performing functions in the system. The claim is unclear as to the functions of the “more computers” with more memory devices that perform the functions of a single node. Additionally, the member node is not recited as a structural part of the system, the system claims the structure of computers and memory, but the functions of a member node that is not part of the system. Furthermore, the claims are unclear and indefinite as to how the one or more computers are performing functions of a device that is not part of the claimed system. Dependent claims 16 and 17 are rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 10,163,080) (“Chow”), and in view of Mehring et al. (2018/0336515) (“Mehring”).
Regarding claims 1, 8 and 15, Chow discloses in response to a client device of a common consumer accessing a member node device of a blockchain, collecting, by the member node device of the blockchain, first appearance data of target merchandise (Figure 6; column 8, line 48-56, column 10, line 18-28, column 22, line 53-67, column 23, line 1-67, column 24, line 1-67); 
Claim Interpretation- According to the disclosure (¶ 76) – “when the common consumer subsequently needs to perform merchandise tracing on target merchandise, the common consumer can collect appearance data of the target merchandise by using an accessed member node device”. 
Chow states - At step 702 an image of the document is obtained by a client device 102, 104, 106. The one or more client devices 102, 104, 106 can be associated with a user 108, 110, 112. In some embodiments, the user 108, 110, 112 can be associated with the document, such as, for example, an executor of the document, a benefactor of the document, a signatory of the document, and/or any other relation to the document….The document image obtained by the client device 102, 104, 106 is referred to herein as an original document….  At an optional step 704, the original document is transmitted to the system 140. … the system 140 modifies the original document and/or the modified document according to one or more known image verification functions. For example, in some embodiments, a watermark, coloration, and/or other alteration to the document image is performed…. a document may be hashed into a hybrid distributed ledger using a secure, known technique. In some embodiments, an image (e.g., from a camera, a scanner, a digital generated image, and/or any other source) of the document is hashed. The hashed document may also be used in the case of transactions, and an ownership chain may be maintained… (column 22, line 53-67, column 23, line 1-67, column 24, line 1-67)

registering, by the member node device of the blockchain, the first appearance data of the target merchandise in a distributed database of the blockchain as an identity of the target merchandise (column 23, line 30-67, column 24, line 1-51); 
Chow states - the unique identifier can be added to the document image by directly injecting additional code into the document image file… the document image file is modified according to one or more known image verification functions… At step 708, a hash of the modified document is generated… the hash function includes a public and/or private key of one or more clients associated with the original and/or modified document, … At step 710, the hash value of the modified document is transmitted to one or more peers 160 for inclusion in a distributed ledger,… the document image itself is stored on the distributed ledger as part of the generated block. (column 23, line 30-67, column 24, line 11-33, 44-46)

collecting, by the member node device of the blockchain, second appearance data of the target merchandise (Figure 7, 8; column 22, line 48-64, column 23, line 11-22, column 25, line 22-45, column 26, line 56-63); 
Claim Interpretation- According to the specification (¶ 93, 99, 110-113, 145-149), “When the common consumer accesses any member node device in the consortium blockchain by using the client to initiate merchandise circulation sequence tracing for the target merchandise, the member node device can collect the appearance data of the target merchandise; search, based on the collected appearance data, for the merchandise circulation record that is stored and that is associated with the identity indicated by the appearance data.” 
Chow states - At step 804, an unverified copy of the original document is provided by a user 108, 110, 112 for verification… At step 806, a verifying entity, such as, for example, a financial institution, escrow entity, executor, attorney, etc., obtains a document image of the unverified copy, referred to herein as the unverified document image. The unverified document image can be generated through one or more input means (such as a camera, scanner, etc.) formed integrally with the client device 102, 104, 106, by using a peripheral device (e.g., camera, scanner, etc.) attached to the client device 102, 104, 106, by retrieving a document image from a storage device, and/or can receive a document image from one or more remote systems. (column 25, line 22-45)

determining, by the member node device of the blockchain, that the second appearance data matches the target merchandise (column 25, line 22-67, column 26, line 1-34); 
Chow states - At step 814, the system 140 compares the hash value of the original document retrieved from the distributed ledger with the hash value generated for the unverified document image. If the hash values match, the unverified document image is a true and correct copy of the original document and can be authenticated as a genuine copy of the original document (column 26, line 18-24).

in response to determining that the second appearance data matches the target merchandise, retrieving, by the member node device of the blockchain and from the distributed database of the blockchain, a merchandise record that is stored and that is associated with the identity of the target merchandise (Figure 7, 8; column 10, line 29-48, column 24, line 36-51, column 26, line 6-17); 
Chow states - The hash value of the modified document may be incorporated with additional information regarding the document, such as, for example, data identifying signatory parties, issuing parties, guarantors of the document, ownership interest in the document, parties deriving a benefit from the document, parties having an obligation imposed in the document, and/or any other suitable information regarding the document… the system 140 retrieves the hash value of the original document from the distributed ledger. In some embodiments, the system 140 retrieves the hash value by obtaining a current copy of the distributed ledger and traversing the ledger until the block containing the hash value of the original document is found. The system 140 unpacks the hash value from the block. In other embodiments, the system 140 can maintain a searchable database of document images and/or hashes stored on the distributed ledger and can retrieve the document hash value from the searchable database (column 24, line 36-43, column 26, line 6-17)

wherein the merchandise record comprises a signature of a producer of the target merchandise generated using a private key of the producer of the target merchandise, wherein the merchandise record comprises a merchandise circulation record signed by a plurality of merchandise circulation parties on a circulation channel of the target merchandise, and (column 8, line 28-67, column 11, line 29-67, column 12, line 1-13, 27-44, column 14, line 32-37, column 15, line 4-31, 47-67, column 16, line 1-20, column 17, line 4-49, column 22, line 56-64, column 23, line 63-67, column 24, line 1-29, column 26, line 24-34);  
Chow states - the hash function includes a digital signature 202 of a client 102, 104, 106. In some embodiments, the hash function includes a public and/or private key of one or more clients associated with the original and/or modified document, such as, for example, a public key of a signatory to the document, a private key an issuing entity of the document, a public key of a guarantor of the document, and/or any other suitable public or private key…. a digital signature applied to the input and/or output data using a corresponding private key of a current owner of the tracked document image…Further, in some aspects, the transaction data may include a digital signature 306C of the prior owner, which may be applied to hash 306A and public key 306B using a private key of the prior owner through any of a number of techniques  (column 11, line 40-42, column 14, line 32-37, column 24, line 14-22).

after retrieving the merchandise record that is stored and that is associated with the identity of the target merchandise, invoking, by the member node device of the blockchain, a smart contract configured to perform merchandise  Page: 3 of16 tracing logic on the merchandise record, wherein the smart contract is associated with the identity of the target merchandise and, wherein the smart contract is published in the distributed database of the blockchain (column 7, line 18-67, column 9, line 10-28, column 10, line 29-48, 60-67, column 11, line 29-50, column 12, line 1-44, column 23, line 30-67, column 24, line 36-51, column 26, line 6-17, column 27, line 3-31); 
Claim Interpretation- According to the specification (¶ 53, 88), “the operator can pre- develop the smart contract associated with the merchandise tracing service, and state merchandise tracing logic that needs to be triggered in the smart contract… an operation portal for initiating merchandise tracing can be provided for the common consumer at the client, and the common consumer can trigger the member node device by using the operation portal to automatically generate the transaction used to invoke the smart contract based on the collected merchandise appearance data or the found merchandise record.” For purpose of claim interpretation, it will be understood that the member node generates the transaction that invokes the smart contract, the member node does not invoke the smart contract. While Chow does not recite the term “smart contract”, it does disclose rules that define the terms of use in the block chain that trigger events based on the rules, as used and explained in Applicant’s disclosure. 
Chow states - For example, one or more computing components of system 140 (e.g., server 142) may be configured (e.g., by executed software instructions) to establish one or more rules that regulate a distributions of and/or transactions associated with the tracked assets, an initiation of transfers of the tracked assets (e.g., a sale, a use of the tracked assets as collateral in a secured transaction etc.), and any other action involving the tracked assets and/or the hybrid public-private ledger… Data repository 144 may store a rules engine identifying one or more rules that regulate tracking, viewing, verification, updating, and/or access to tracked document images, an initiation of one or more transactions involving the tracked assets (e.g., a sale, a transfer in ownership, a use of the tracked assets as collateral in a secured transaction etc.), and any other action involving the tracked assets and/or the hybrid public-private ledger (e.g., processes that generate additional cryptographic key sets for users 108, 110, and/or 112, processes that recover assets tracked in the hybrid public-private ledger, etc.). Data repository 144 may also store information identifying an event triggers list that identifies causal relationships established by system 140 between one or more of the established rules and one or more events that trigger an initiation of one or more corresponding regulated transactions of tracked document images within the hybrid distributed ledger (e.g., “triggering events”). (column 7, line 18-28, column 9, line 10-28)

based on the merchandise tracing logic of the smart contract, performing, by the member node device of the blockchain, verification on the signature of the producer in the merchandise record using a public key of the producer (column 7, line 18-67, column 9, line 10-28, column 10, line 29-48, 60-67, column 11, line 29-50, column 14, line 32-37, column 24, line 1-29; Claim 1) ; and 
Chow states - the hash function includes a digital signature 202 of a client 102, 104, 106. In some embodiments, the hash function includes a public and/or private key of one or more clients associated with the original and/or modified document, such as, for example, a public key of a signatory to the document, a private key an issuing entity of the document, a public key of a guarantor of the document, and/or any other suitable public or private key…Further, in some aspects, the transaction data may include a digital signature 306C of the prior owner, which may be applied to hash 306A and public key 306B using a private key of the prior owner through any of a number of techniques … wherein the first hash value is generated by a hash function including at least one of a public key and a private key, and the accessed rules data specifies the hash function (column 14, line 32-37, column 24, line 14-22; claim 1)

based on determining the verification succeeds; (Figure 7, 8; column 24, line 1-29, column 26, line 18-49)
Chow states -  For example, in various embodiments, failure to match the hash functions may indicate that one or more terms in the unverified document image do not match one or more terms in the original document, the signatures in the unverified document image may not match the signatures in the original document, and/or one or more other discrepancies between the unverified document image and the original document. If the hash values match and the unauthenticated document is authenticated, at step 816, the system 140 generates an authentication message that is transmitted to the verifying party 108, 110, 112.  (column 26, line 27-38)

and upon invoking the smart contract, outputting, by the member node device of the blockchain, a prompt message to the client device of the common consumer indicating a merchandise tracing result of the merchandise tracing logic (column 17, line 17-67, column 18, line 1-39, column 19, line 36-67, column 20, line 1-42, column 24, line 52-67, column 26, line 18-67)
Claim Interpretation- According to the specification (¶ 53, 88), “the operator can pre- develop the smart contract associated with the merchandise tracing service, and state merchandise tracing logic that needs to be triggered in the smart contract… an operation portal for initiating merchandise tracing can be provided for the common consumer at the client, and the common consumer can trigger the member node device by using the operation portal to automatically generate the transaction used to invoke the smart contract based on the collected merchandise appearance data or the found merchandise record.” For purpose of claim interpretation, it will be understood that the member node generates the transaction that invokes the smart contract, the member node does not invoke the smart contract.
Chow states - One or more computing components of system 140 may generate a rules engine and a list of triggering events, which may be stored within a portion of data repository 144 (e.g., in step 404). For example, the generated and stored rules engine may identify or more rules that regulate a distribution of the tracked assets… For example, system 140 may establish a loss of a private key by user 110 as a “triggering event” that would cause system 140 to perform operations that generate a new pair of public and private keys for user 110 in response to a verification of particular authentication credentials. System 140 may deem a documented theft of a portion of the tracked assets a “triggering event” that would cause system 140 to perform operations to recover the stolen portion of the tracked assets and generate a new pair of public and private keys for user 110… may perform operations that authenticate user 110's identity and that regenerate a pair of private and public keys for user 110, which system 140 may transmit to user 110 through any of the secure non-accessible processes outlined above (e.g., in steps 412, 414, and 416). Upon receipt of the newly generated private key, user 110 may access the hybrid distributed ledger (e.g., through the smartphone) and confirm the document transaction to recover the document. (column 17, line 17-67, column 20, line 1-42)

Chow does not disclose and wherein the merchandise circulation record comprises a timestamp indicating a circulation sequence of the target merchandise; generating, by the member node device of the blockchain, the circulation sequence of the target merchandise based on the timestamp from the merchandise circulation record.  

Mehring teaches wherein the merchandise circulation record comprises a timestamp indicating a circulation sequence of the target merchandise (¶ 16, 18, 20, 23, 24, 31, 50, 63, 64); 
Mehring states - maintains a continuously growing list of records, called transactions (also referred to herein as blocks), secured from tampering and revision. Each transaction preferably contains a payload having relevant information, such as a timestamp and a link to a previous transaction and is encrypted resulting in a unique hashcode... the parameters may include sensor-recorded data elements related to information selected from the group consisting of: product condition associated with a consumer product at a particular time and/or place, location associated with the consumer product at the particular time and/or place, and current state associated with the consumer product at the particular time and/or place…  For example, device/sensor reading may be taken by a sensor according to predefined criteria, e.g., periodically (at regular time interval), upon occurrence of some stimulus such as a change in custody, at specific process points, etc.,  (¶ 18, 23, 31)

generating, by the member node device of the blockchain, the circulation sequence of the target merchandise based on the timestamp from the merchandise circulation record(¶ 16, 18, 20, 23, 29, 46, 47,  50, 51, 54, 58, 62, 71); 
Mehring states - maintains a continuously growing list of records, called transactions (also referred to herein as blocks), secured from tampering and revision. Each transaction preferably contains a payload having relevant information, such as a timestamp and a link to a previous transaction and is encrypted resulting in a unique hashcode... the parameters may include sensor-recorded data elements related to information selected from the group consisting of: product condition associated with a consumer product at a particular time and/or place, location associated with the consumer product at the particular time and/or place, and current state associated with the consumer product at the particular time and/or place.  (¶ 18, 23)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chow(column 2, line 46-48), which teaches “storing, tracking, and authenticating one or more documents using a distributed ledger, such as a distributed ledger” and Mehring(¶ 5), which teaches, “a way to ensure that the data collected is both readily available and as tamper - proof” in order to provide efficient monitoring of product distribution using a block chain (Mehring; ¶ 2-4).
Regarding claims 2, 9 and 16, Chow discloses wherein registering the first appearance data of the target merchandise in the distributed database comprises: performing, in the distributed database of the blockchain, storage on the first appearance data of the target merchandise that is associated with the identity of the target merchandise that has been registered in the blockchain (column 23, line 30-67, column 24, line 1-51).  
Regarding claims 3, 10 and 17, Chow discloses obtaining the merchandise record that is generated by an operator of the target merchandise and that corresponds to the target merchandise (column 10, line 18-28, column 11, line 29-50, column 24, line 36-51, column 26, line 6-17); and publishing the merchandise record and the first appearance data of the target merchandise to the blockchain, to perform, in the distributed database of the blockchain, storage on the merchandise record that is associated with the identity of the target merchandise (column 10, line 29-48, 60-67, column 23, line 30-67, column 24, line 36-51, column 26, line 6-17, column 27, line 3-31).merchandise. 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 10,163,080) (“Chow”), in view of Mehring et al. (2018/0336515) (“Mehring”) and further in view of Toyoshima et al. (2016/0085100) (“Toyoshima”).
Regarding claims 7 and 14, Chow discloses wherein both the first appearance data and the second appearance data comprise a visible portion of the outer surface of the target merchandise (column 22, line 48-64, column 23, line 11-22, column 25, line 35-45). Neither Chow nor Mehring teach wherein an outer surface of the target merchandise comprises an optical medium that solidifies the first appearance data and the second appearance data of the target merchandise. Toyoshima teaches wherein an outer surface of the target merchandise comprises an optical medium that solidifies the first appearance data and the second appearance data of the target merchandise (¶ 68). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chow, Mehring and Toyoshima in order to create a product with a hardened outer layer (Toyoshima; ¶ 2, 3, 68).
Claim Interpretation- According to the specification (¶ 70-72, 80, 121, 136)), “In an illustrated implementation, the outer surface of the merchandise can be pre- sprayed with an optical medium used to solidify the appearance data of the merchandise. Specific materials of the optical medium are not limited to those described in the present specification, and include but are not limited to any materials that can be sprayed on the outer surface of the merchandise and that are used to solidify the appearance data of the merchandise….An optical sensor for collecting the appearance data of the merchandise solidified by using the nano-optical film can be mounted on the member node device in the consortium blockchain….”  For the purpose of claim 7 and 14, the claims will be understood to be a structural/hardware description performed by either a computing device or human entity. 


Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Colson et al., (US 2018/0094953) teaches the use of a blockchain in product tracking from manufacture to delivery.
Eker et al., (US 8534544) teaches authenticating a product by its digital images
Sriram et al., (US 20160164884) teaches cryptographic verification of merchandise logistics. 
Hu (US20190370905) – teaches verification of appearance data on a product in a blockchain- (Double Patenting)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685